       Case 1:20-cv-00009-LTS-JLC Document 20
                                           19 Filed 06/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TAJI GRANT,

                                Plaintiff,               Case No. 20-cv-00009 (LTS)(JLC)

                        - against -
                                                         STIPULATION TO ARBITRATE
                                                         CLAIMS AND STAY ACTION
 CANON BUSINESS PROCESS SERVICES, INC.
 and SUSAN BANKS, Individually,

                                Defendants.

               This Stipulation is entered into by and between Plaintiff Taji Grant (“Plaintiff”)

and Defendants Canon Business Process Services, Inc. (“Canon”) and Susan Banks (“Banks”)

(Canon and Banks together, “Defendants,” and with Plaintiff, the “Parties”), through their

undersigned counsel.

               WHEREAS, on January 9, 2020, Plaintiff filed a complaint against Defendants in

the District Court for the Southern District of New York, which was designated by this Court as

Case No. 20-cv-00009 (LTS)(JLC) (the “Action”), asserting three causes of action:

(1) discrimination in violation of Title VII of the Civil Rights Act of 1964; (2) discrimination in

violation of the New York City Human Rights Law (“NYCHRL”); and (3) retaliation in

violation of the NYCHRL.

               WHEREAS, on May 8, 2020, Defendants filed a Motion to Dismiss Plaintiff’s

Complaint and Compel Arbitration in lieu of an answer to the Complaint.

               WHEREAS, the Parties subsequently conferred, and Plaintiff agreed to submit the

Action to final and binding arbitration in accordance with Canon’s Dispute Resolution Policy.

               THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties, through their undersigned counsel, that Plaintiff will submit all claims she asserts in

the Action to final and binding arbitration.
         Case 1:20-cv-00009-LTS-JLC Document 20
                                             19 Filed 06/05/20 Page 2 of 2


                  IT IS FURTHER STIPULATED AND AGREED that this Action shall be stayed

pending resolution of the arbitration.

                  IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be

filed in counterparts with any facsimile or electronic signature deemed to be original.



YURIY MOSHES, P.C.                                          JACKSON LEWIS P.C.

/s Jessenia Maldonado                                       /s Clifford R. Atlas
Jessenia Maldonado                                          Clifford R. Atlas
517 Brighton Beach Avenue                                   Margot L. Warhit
Brooklyn, NY 11235                                          666 Third Avenue, 29th Floor
(888) 445-0234                                              New York, NY 10017
                                                            (212) 545-4000

Attorneys for Plaintiff                                     Attorneys for Defendants

Dated: June 5, 2020                                         Dated: June 5, 2020
  The request to stay the action pending arbitration is granted. The parties must file a joint status report as of December 1, 2020,
  and each June 1 and December 1 thereafter, indicating whether this action should remain stayed, be restored to the active
  calendar, or be dismissed. DE# 16 terminated as moot; DE#19 resolved.
SO ORDERED:

  /s/ Laura Taylor Swain, USDJ 6/5/2020
_______________________________
Hon. Laura T. Swain, U.S.D.J.

4818-0305-2223, v. 1




                                                         -2-
